

Exhibit 10.8




















THIS INSTRUMENT PREPARED BY
AND WHEN RECORDED RETURN TO:


Greenberg Traurig, P.A.
333 S.E. 2nd Avenue
Miami, Florida 33131
Attention: Richard J. Giusto, Esq.


 
 
(SPACE ABOVE THIS LINE FOR RECORDER’S USE)









110 WILLIAM PROPERTY INVESTORS III, LLC
(Mortgagor)


to


INVESCO CMI INVESTMENTS, L.P.
as administrative agent for the benefit of certain Lenders
(Mortgagee)




BUILDING LOAN GAP MORTGAGE






 
Dated:
March 7, 2019
 
 
 
 
 
 
Property Location:
110 William Street
New York, New York
New York County
 
 
 
 
 
 
Block:
77
 
 
Lot:
8
 







--------------------------------------------------------------------------------





BUILDING LOAN GAP MORTGAGE
This BUILDING LOAN GAP MORTGAGE (this “Mortgage”), made as of March 7, 2019, by
110 WILLIAM PROPERTY INVESTORS III, LLC, a Delaware limited liability company,
having an address at c/o Savanna, 430 Park Avenue, 12th Floor, New York, New
York 10022 (“Borrower”), to INVESCO CMI INVESTMENTS, L.P., a Delaware limited
partnership, having an address at c/o Invesco Real Estate, 2001 Ross Avenue,
Suite 3400, Dallas, Texas 75201, administrative agent for benefit of the Lenders
(together with its successors and assigns, “Mortgagee”).
Borrower, Morgan Stanley Mortgage Capital Holdings LLC, a New York limited
liability company, as administrative agent for Morgan Stanley Bank, N.A., a
national banking association, and the other Lenders (as defined in the Original
Building Loan Agreement (defined below)) (“Original BLA Lenders”), have entered
into a Building Loan Agreement dated as of March 6, 2017 (the “Original Building
Loan Agreement”), pursuant to which Original BLA Lenders made a secured loan to
Borrower in the aggregate original principal amount of $27,338,496.00 (“Original
Building Loan”), of which $2,529,835.76 has been advanced to Borrower to date.
Borrower, Mortgagee and Lenders have entered into an Amended and Restated
Building Loan Agreement dated as of the date hereof (as amended, modified,
restated, consolidated or supplemented from time to time, the “Loan Agreement”)
pursuant to which Lenders are making a secured loan to Borrower increasing the
Original Building Loan to the aggregate principal amount of $45,900,000.00 (the
“Loan”). Capitalized terms used herein without definition are used as defined in
the Loan Agreement.
WITNESSETH, that to secure the payment of an indebtedness in the sum of EIGHTEEN
MILLION FIVE HUNDRED SIXTY ONE THOUSAND FIVE HUNDRED FOUR and 00/100 Dollars
($18,561,504.00), lawful money of the United States of America, to be paid with
interest thereon, according to a certain Building Loan Gap Note, of even date
herewith, made by Borrower, as maker, to Lender, as holder (the “Gap Note”) and
pursuant to that certain Loan Agreement, Borrower hereby irrevocably mortgages,
grants, bargains, sells, conveys, transfers, pledges, sets over and assigns, and
grants a security interest, to and in favor of Lender, WITH POWER OF SALE,
subject to the terms and conditions of the Loan Agreement, all of Borrower’s
right, title and interest in and to the land described in Exhibit “A” (the
“Premises”), and the buildings, structures, fixtures and other improvements now
or hereafter located thereon (the “Improvements”);
TOGETHER WITH, all right, title, interest and estate of Borrower now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the
“Property”):
(a)    all easements, rights‑of‑way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, rights to oil, gas, minerals, coal and other
substances of any kind or character, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to the Premises and the
Improvements; and the reversion and reversions, remainder and remainders, and
all land lying in the bed of any street, road, highway, alley or avenue, opened,
vacated or proposed, in front of or adjoining the Premises, to the center line
thereof; and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both at law and in equity, of Borrower of, in and to the Premises
and the Improvements and every part and parcel thereof, with the appurtenances
thereto;




--------------------------------------------------------------------------------





(b)    all machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures (including all heating, air conditioning, plumbing, lighting,
communications and elevator fixtures), inventory, materials, supplies and other
articles of personal property and accessions thereof, renewals and replacements
thereof and substitutions therefor, and other property of every kind and nature,
tangible or intangible, owned by Borrower, or in which Borrower has or shall
have an interest, now or hereafter located upon the Premises or the
Improvements, or appurtenant thereto, and usable in connection with the present
or future operation and occupancy of the Premises and the Improvements
(hereinafter collectively referred to as the “Equipment”), including any leases
of, deposits in connection with, and proceeds of any sale or transfer of any of
the foregoing, and the right, title and interest of Borrower in and to any of
the Equipment that may be subject to any “security interest” as defined in the
Uniform Commercial Code, as in effect in the State where the Property is located
(the “UCC”), superior in lien to the lien of this Mortgage. Notwithstanding the
foregoing, Equipment shall not include any property belonging to the Manager or
tenants under Leases (as hereinafter defined) except to the extent that Borrower
shall have any right or interest therein;
(c)    all awards or payments, including interest thereon, that may heretofore
or hereafter be made with respect to the Premises or the Improvements, whether
from the exercise of the right of eminent domain or condemnation (including any
transfer made in lieu of or in anticipation of the exercise of such right), or
for a change of grade, or for any other injury to or decrease in the value of
the Premises or Improvements;
(d)    all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Premises or the Improvements, including any extensions,
renewals, modifications or amendments thereof, in each case entered into by or
on behalf of Borrower (or its predecessor in interest) (hereinafter collectively
referred to as the “Leases”) all rents, additional rents, early termination fees
or payments or other termination fees or payments, rent equivalents, moneys
payable as damages (including payments by reason of the rejection of a Lease in
a bankruptcy proceeding) or in lieu of rent or rent equivalents, subject to the
terms of the applicable Leases, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower or its agents or employees from any and all sources arising from or
attributable to the Premises and the Improvements, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of the
Premises or the Improvements, or rendering of services by Borrower or any of its
agents or employees, and proceeds, if any, from business interruption or other
loss of income insurance (hereinafter collectively referred to as the “Rents”),
together with all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt;
(e)    all proceeds of and any unearned premiums on any insurance policies
covering the Property, including the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Property;
(f)    the right, in the name and on behalf of Borrower, upon the occurrence and
during the continuance of an Event of Default, to appear in and defend any
action or proceeding brought with respect to the Property and to commence any
action or proceeding to protect the interest of Mortgagee in the Property;
(g)    all accounts (including reserve accounts maintained by Borrower under the
Loan Documents), escrows, documents, instruments, chattel paper, claims,
deposits and general intangibles, as the foregoing terms are defined in the UCC,
and all franchises, trade names, trademarks, symbols, service


2

--------------------------------------------------------------------------------





marks, books, records, plans, specifications, designs, drawings, surveys, title
insurance policies, permits, consents, licenses, management agreements, contract
rights (including any contract with any architect or engineer or with any other
provider of goods or services for or in connection with any construction, repair
or other work upon the Property), approvals, actions, refunds of real estate
taxes and assessments (and any other governmental impositions related to the
Property) and causes of action that now or hereafter relate to, are derived from
or are used in connection with the Property, or the use, operation, maintenance,
occupancy or enjoyment thereof or the conduct of any business or activities
thereon (hereinafter collectively referred to as the “Intangibles”); and
(h)    all proceeds, products, offspring, rents and profits from any of the
foregoing, including those from sale, exchange, transfer, collection, loss,
damage, disposition, substitution or replacement of any of the foregoing.
Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Borrower, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Mortgage shall automatically extend to all Rents acquired by Borrower after the
commencement of the case and shall constitute cash collateral under
Section 363(a) of the Bankruptcy Code.
TO HAVE AND TO HOLD the Property unto and to the use and benefit of Mortgagee
and its successors and assigns, forever;
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Mortgagee, for the benefit of Mortgagee the
Debt at the time and in the manner provided in the Loan Documents and shall well
and truly abide by and comply in all material respects, with each and every
covenant and condition set forth in the Loan Documents in a timely manner
(giving effect to any applicable grace, notice and cure periods), these presents
and the estate hereby granted shall cease, terminate and be void; provided, that
upon request by Borrower, Mortgagee shall, at Borrower’s sole cost and expense,
execute and deliver for recording all customary documentation reasonably
requested by Borrower to evidence such termination (including, without
limitation, a recordable mortgage satisfaction or any other documentation
required by a title company). Borrower shall pay all of Mortgagee’s reasonable
attorney’s fees and disbursements incurred in connection with the aforesaid
documentation;
AND Borrower represents and warrants to and covenants and agrees with Mortgagee
as follows:
1.Payment of Debt and Incorporation of Covenants, Conditions and Agreements.
Borrower shall pay the Debt at the time and in the manner provided in the Loan
Documents. All the covenants, conditions and agreements contained in the Loan
Documents are hereby made a part of this Mortgage to the same extent and with
the same force as if fully set forth herein.
2.    Transfer or Encumbrance of the Property. Borrower shall not sell, convey,
alienate, mortgage, encumber, pledge or otherwise transfer the Property or any
part thereof, or suffer or permit any Transfer to occur in violation of the Loan
Agreement.
3.    Taxation. Borrower will pay all taxes, assessments, sewer rents or water
rates when same become due and payable, and in default thereof, Mortgagee may
pay the same. Borrower shall not claim or demand or be entitled to any credit on
account of the Debt for any part of the Taxes assessed against the Property, and
no deduction shall otherwise be made or claimed from the assessed value of the
Property for real estate tax purposes by reason of this Mortgage or the Debt.


3

--------------------------------------------------------------------------------





4.    Improvements. Borrower represents that this Mortgage does not encumber
real property principally improved or to be improved by one or more structures
containing in the aggregate more than six residential dwelling units, each
having its own separate cooking facilities.
5.    Right to Cure Defaults. During the continuance of any Event of Default,
Mortgagee may, but without any obligation to do so and without notice to or
demand on Borrower and without releasing Borrower from any obligation hereunder,
perform the obligations in Default in such manner and to such extent as
Mortgagee may deem necessary to protect the security hereof.
6.    Remedies. During the continuance of any Event of Default, Mortgagee may
take such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Borrower and in and to the Property, by Mortgagee
itself or otherwise, including declare the entire Debt to be immediately due and
payable.
7.    Section 13 of the Lien Law. Pursuant to Section 13 of the Lien Law of New
York (the “Lien Law”), Borrower shall receive the advances secured by this
Mortgage and shall hold the right to receive such advances as a trust fund to be
applied first for the purpose of paying the “cost of improvement,” as such
quoted term is defined and used in the Lien Law, and shall apply such advances
first to the payment of such cost before using any part of the total of same for
any other purpose. Borrower shall strictly comply with Section 13 of the Lien
Law and shall indemnify and hold Mortgagee and each Lender harmless against any
and all loss, liability, actual out-of-pocket cost or expense, including,
without limitation, any judgments, reasonable attorneys’ fees, costs of appeal
bonds and printing costs, arising out of or relating to any proceeding
instituted by any claimant alleging a violation by Borrower of the Lien Law,
including, without limitation, any section of Article 3-A of the Lien Law,
excluding consequential damages (except to the extent such consequential damages
are owed by it to a third party). This Paragraph 7 shall apply to this Mortgage,
notwithstanding any provision of this Mortgage or of any other Loan Document to
the contrary.
8.    Governing Law. WITH RESPECT TO MATTERS RELATING TO THE CREATION,
PERFECTION AND PROCEDURES RELATING TO THE ENFORCEMENT OF THIS MORTGAGE, THIS
MORTGAGE SHALL BE GOVERNED BY, AND BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, EXCEPT AS
EXPRESSLY SET FORTH ABOVE IN THIS SECTION AND TO THE FULLEST EXTENT PERMITTED BY
THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS
RELATING TO THIS MORTGAGE AND THE OTHER LOAN DOCUMENTS AND ALL OF THE
INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. ALL PROVISIONS OF
THE LOAN AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AS SET FORTH IN
THE GOVERNING LAW PROVISION OF THE LOAN AGREEMENT.
9.    Duplicate Originals. This Mortgage may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to be an
original.
10.    Definitions.    Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Loan Agreement.
11.    Multiple Mortgages.    This Mortgage is intended to be subordinate and
junior in lien to that certain Senior Loan Gap Mortgage dated as of the date
hereof, which grants Mortgagee a first place lien on the Property encumbered
thereby.


4

--------------------------------------------------------------------------------





[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has executed this Mortgage as of the day and year
first above written.


 
BORROWER:


110 WILLIAM PROPERTY INVESTORS III, LLC
a Delaware limited liability company






By:    /s/ Christopher Schlank              
Name: Christopher Schlank
Title: Authorized Signatory







ACKNOWLEDGMENT


STATE OF NEW YORK        )
)    ss.:
COUNTY OF NEW YORK        )


On the 5th day of March in the year 2019, before me, the undersigned, a Notary
Public in and for said State, personally appeared     Christopher
Schlank        , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.




/s/ Amy Miller            
Notary Public (SEAL)




[Signature Page to Building Loan Gap Mortgage]